DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on November 5, 2019.  Claims 1-15 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed November 5th, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all of the foreign references do not include an English translation of at least the abstract and therefore could not be fully considered by the examiner.  References EP 2705963 and GB 2533658 do include a translation and therefore were considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: 
The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).
Appropriate correction is required.
Claim Objections
Claims 9-10 and 15 are objected to because of the following informalities:  
Claims 9 and 10 is objected to because it is written in the form of an independent claim, yet it is dependent upon claim 1. The claim should be rewritten so that it is clear if this claim is intended to be an independent claim or if the claim is a dependent claim.  For examination purposes, the claims are being interpreted as though the claims are independent claims and the subject matter of claim 1 has been fully incorporated.  
Claims 9 and 15 are objected to for relying on the features of rejected claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis - Step 1
Claims 1-8 and 11-14 recite a device/product, therefore claims 1-8 and 11-14 are within at least one of the four statutory categories.
Claim 10 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because only a computer program product is claimed which has a program code.  There is no product or physical device claimed, as only “a computer program product” is claimed, which can be considered the program code itself, therefore the only thing claimed is software per se (See MPEP 2106.03).  Therefore, claim 10 is rejected under 101.
101 Analysis - Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recites mathematical concepts (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A method for determining wheel loads on wheels, which are each equipped with a tire, of a vehicle, comprising the steps of:
a1) detecting deformation measured values representative of a deformation of the respective tire, a2) detecting pressure measured values representative of an internal pressure of the respective tire, 
a3) detecting at least one acceleration measured value representative of an acceleration of the vehicle,
b) calculating dynamic wheel loads of the respective wheels from the respective detected deformation measured value and the respective detected pressure measured value according to a first model which links the respective detected deformation measured value and the respective detected pressure measured value, wherein the dynamic wheel load of the wheel represents the wheel load actually acting on this wheel,
c) calculating static wheel loads of the wheels from the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value according to a second model which links the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value and comprises at least one model parameter, wherein the static wheel load of a wheel represents the wheel load acting on this wheel when the vehicle is not accelerated,
d) calculating the at least one model parameter of the second model as a result of a statistical analysis of the calculated dynamic wheel loads of the wheels, of the respectively calculated static wheel loads of the wheels, and of the respectively detected at least one acceleration measured value, 
e3) redetecting at least one acceleration measured value which is representative of an acceleration of the vehicle,
f) recalculating the dynamic wheel loads of the wheels from the previously calculated static wheel loads of the wheels and the at least one newly redetected acceleration measured value according to the second model, wherein the previously calculated at least one model parameter of the second model is used.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept. That is, nothing in the claim elements preclude the steps from practically being performed as mathematical concepts. For example, "calculating…” and “recalculating" encompass using and calculating values using mathematical equations.  “calculating…” involves using a mathematical equation to solve for the dynamic wheels loads, static wheels loads, and at least one model parameter, and “recalculating” involves using a mathematical function of is use a different mathematical equation to solve for the dynamic wheels loads. Thus, the claim recites at least a mathematical concept.
101 Analysis - Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the "additional limitations" while the bolded portions continue to represent the "abstract idea"):
A method for determining wheel loads on wheels, which are each equipped with a tire, of a vehicle, comprising the steps of:
a1) detecting deformation measured values representative of a deformation of the respective tire, a2) detecting pressure measured values representative of an internal pressure of the respective tire, 
a3) detecting at least one acceleration measured value representative of an acceleration of the vehicle,
b) calculating dynamic wheel loads of the respective wheels from the respective detected deformation measured value and the respective detected pressure measured value according to a first model which links the respective detected deformation measured value and the respective detected pressure measured value, wherein the dynamic wheel load of the wheel represents the wheel load actually acting on this wheel,
c) calculating static wheel loads of the wheels from the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value according to a second model which links the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value and comprises at least one model parameter, wherein the static wheel load of a wheel represents the wheel load acting on this wheel when the vehicle is not accelerated,
d) calculating the at least one model parameter of the second model as a result of a statistical analysis of the calculated dynamic wheel loads of the wheels, of the respectively calculated static wheel loads of the wheels, and of the respectively detected at least one acceleration measured value, 
e3) redetecting at least one acceleration measured value which is representative of an acceleration of the vehicle,
f) recalculating the dynamic wheel loads of the wheels from the previously calculated static wheel loads of the wheels and the at least one newly redetected acceleration measured value according to the second model, wherein the previously calculated at least one model parameter of the second model is used.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of "detecting deformation measured values," “detecting pressure measured values”, “detecting at least one acceleration measured value”, and " redetecting at least one acceleration measured value” the examiner submits that these limitations do not amount to an inventive concept since it is insignificant extra-solution activity as it is merely a form of data collection (MPEP § 2106.05(g)).  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for safety performance evaluation, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis - Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “detecting deformation measured values," “detecting pressure measured values”, “detecting at least one acceleration measured value”, and " redetecting at least one acceleration measured value” amounts to nothing more than mere instructions for data collection. Mere data collecting cannot provide an inventive concept. Hence, the claim is not patent eligible.
Dependent claims 2-8 and 11-14 specify limitations that elaborate on the abstract idea of claim 1, and thus are directed to an abstract idea nor do the claims recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

	Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 and 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, Singh (US 10048170) in view of Sawada et al. (US 6064931; hereinafter Sawada) is the closest prior art of record.  Singh in view of Sawada teaches of A method for determining wheel loads on wheels, which are each equipped with a tire, of a vehicle, comprising the steps of:
a1) detecting deformation measured values representative of a deformation of the respective tire, a2) detecting pressure measured values representative of an internal pressure of the respective tire, 
a3) detecting at least one acceleration measured value representative of an acceleration of the vehicle,
b) calculating dynamic wheel loads of the respective wheels from the respective detected deformation measured value and the respective detected pressure measured value according to a first model which links the respective detected deformation measured value and the respective detected pressure measured value, wherein the dynamic wheel load of the wheel represents the wheel load actually acting on this wheel,
c) calculating static wheel loads of the wheels from the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value according to a second model which links the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value … wherein the static wheel load of a wheel represents the wheel load acting on this wheel when the vehicle is not accelerated,
e3) redetecting at least one acceleration measured value which is representative of an acceleration of the vehicle.  
However, Singh in view of Sawada does not teach of c) calculating static wheel loads of the wheels from the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value according to a second model which links the calculated dynamic wheel loads of the wheels and the at least one detected acceleration measured value and comprises at least one model parameter, wherein the static wheel load of a wheel represents the wheel load acting on this wheel when the vehicle is not accelerated,
d) calculating the at least one model parameter of the second model as a result of a statistical analysis of the calculated dynamic wheel loads of the wheels, of the respectively calculated static wheel loads of the wheels, and of the respectively detected at least one acceleration measured value, 
f) recalculating the dynamic wheel loads of the wheels from the previously calculated static wheel loads of the wheels and the at least one newly redetected acceleration measured value according to the second model, wherein the previously calculated at least one model parameter of the second model is used.
	Singh in view of Sawada does teach of calculating a dynamic wheel load based on static load, pressure, acceleration, and deformation values and it would teach of this calculation.  However, there is no teaching or suggestion of incorporating a model parameter and solving for it using a statistical analysis of the static wheel loads and the acceleration measured values, and then using this solved model parameter to recalculate a dynamic wheel load.  Therefore, the claim is allowable subject matter.
In regards to claims 9 and 10, the claims fully incorporate the allowable subject matter of claim 1, and are therefore allowable subject matter.
In regards to claims 2-8 and 11-15, the claims are dependent upon a claim with allowable subject matter, and therefore have allowable subject matter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US 9752962) discloses of a calculation of longitudinal dynamic mass estimation model which includes approximating a moment of inertia using regression equations.
Singh et al. (US 20140278040) discloses of calculating a dynamic tire load using the measured static normal load, the vehicle roll angle, the vehicle roll rate, the vehicle lateral acceleration and the vehicle longitudinal acceleration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663